474 So. 2d 1279 (1985)
Dirk PEY, Appellant,
v.
TURNBERRY TOWERS CORP., Appellee.
No. 85-144.
District Court of Appeal of Florida, Third District.
September 10, 1985.
Krongold & Bass and Paul Bass, Coral Gables, for appellant.
Young, Stern & Tannenbaum and Glen Rafkin and Victor S. Kline, North Miami Beach, for appellee.
Before SCHWARTZ, C.J., and DANIEL S. PEARSON and JORGENSON, JJ.
SCHWARTZ, Chief Judge.
The trial court struck Pey's pleadings and entered default judgment against him because of a violation of a court order, entered upon an October 25, 1984 hearing, which required that his answers to interrogatories be filed by November 1, 1984. In fact, the answers were air expressed from his home in Germany on October 29th, and were filed on November 5, 1984. Under the circumstances presented in the record, we conclude that the sanction imposed was unjustifiably harsh and a clear abuse of the trial court's discretion. E.g., Santuoso v. McGrath & Associates, Inc., 385 So. 2d 112 (Fla. 3d DCA 1980); Zayres Department Stores v. Fingerhut, 383 So. 2d 262 (Fla. 3d DCA 1980); Beaver Crane Service, Inc. v. National Surety Corporation, 373 So. 2d 88 (Fla. 3d DCA 1979). Accordingly, the judgment under review is
Reversed.